Citation Nr: 1140031	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bronchial asthma and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1988, and from February 1991 to April 1991, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified at an October 2009 Board video hearing held by the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In the March 2010 remand, the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, was also remanded.  Subsequently, in a December 2010 rating decision, service connection for PTSD was granted.  The full benefit sought on appeal having been granted, the issue is no longer before the Board.

The appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was remanded in March 2010 for two major directives.  The first was to obtain VA outpatient treatment records from the East Orange VA Medical Center (MC) dated prior to September 2006 and beginning in December 2006; this was accomplished in April 2010.  The March 2010 Board remand also directed that a VA examination be conducted to determine the etiology of the Veteran's sleep apnea.  A VA examination was conducted in August 2010 and an addendum opinion was obtained in November 2010.  Unfortunately, the examination and the opinion are insufficient, on multiple bases.  

Initially, the March 2010 remand requested that a VA respiratory examination be conducted, but the August 2010 VA examination was conducted according to the neurological disorders examination worksheet.  The November 2010 VA addendum opinion also did not properly address the questions asked by the March 2010 remand.  Specifically, the examiner noted that sleep apnea was not documented prior to 2006, but did not address whether it had its onset, documented or not, during the Veteran's two periods of service (August 1985 to August 1988 or February 1991 to April 1991).  The examiner also found that the Veteran's sleep apnea was less likely as not caused by the service-connected bronchial asthma and/or PTSD, but did not address whether either of these service-connected disabilities had aggravated his sleep apnea.  Simply stating that there was "no causal relationship" is insufficient, as service connection on a secondary basis can also be substantiated if the evidence shows additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Moreover, the examiner did not provide any rationale for his opinions; the Court of Appeals for Veterans Claims (Court) has held that in evaluating the probative value of competing medical opinions, most of the probative value of a medical opinion comes from its reasoning; a medical opinion is not entitled to any weight "if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the November 2010 addendum opinion indicated that the Veteran's sleep apnea was "actually one of the symptoms of PTSD."  On remand, the VA respiratory examiner should comment as to this opinion, specifically addressing whether the Veteran's sleep apnea is a discrete disorder.

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the VA respiratory examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea: 1) first manifested or had its onset during the Veteran's periods of active duty service (August 25, 1985 to August 25, 1988 and/or February 17, 1991 to April 2, 1991), or 2) was caused or has been aggravated by the Veteran's service-connected bronchial asthma and/or PTSD.  

If the examiner finds that the Veteran's sleep apnea was caused or aggravated by either the bronchial asthma or PTSD, he or she should comment on whether, and to what extent, the claimed sleep apnea was caused or worsened beyond its natural progression.  The examiner should also address the November 2010 VA psychiatric examiner's opinion, and comment as to whether the Veteran's sleep apnea is symptom of PTSD or a discrete disorder.  A complete rationale should be provided for all opinions.  

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the case, and provide the Veteran and his attorney sufficient time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


